NUMBER 13-21-00465-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SONIA BALBOA,                                                               Appellant,
                                           v.

CRISTO REY GARZA,                                                           Appellee.


              On appeal from the County Court at Law No. 10
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      On December 15, 2021, appellant Sonia Balboa filed a notice of appeal from a

final judgment rendered in favor of appellee Cristo Rey Garza in trial court cause number

CL-20-3941-J in the County Court at Law No. 10 of Hidalgo County, Texas. Appellant has

now filed an unopposed motion to dismiss this appeal on grounds that the parties have

reached an agreement regarding the resolution of this matter. Appellant thus requests
that we dismiss the appeal with all costs associated with this matter being borne by the

party that incurred them. See TEX. R. APP. P. 42.1(a)(1).

      The Court, having examined and fully considered appellant’s motion to dismiss the

appeal, is of the opinion that it should be granted. See id. Accordingly, we grant

appellant’s motion to dismiss, and we dismiss the appeal. Costs will be taxed against the

party incurring same. See id. R. 42.1(d).



                                                             LETICIA HINOJOSA
                                                             Justice

Delivered and filed on the
15th day of September, 2022.




                                            2